 

Exhibit 10.3

 

CONVERSION AGREEMENT

 

THIS CONVERSION AGREEMENT (this “Agreement”), dated as of _________, 2015 (the
“Effective Date”), is by and between the undersigned Series A Preferred Stock
Purchase Warrant holder (the “Holder”) and Neurotrope, Inc., a Nevada
corporation (the “Company”). The Company and the Stockholder will sometimes
hereinafter be referred to collectively as the “Parties” or each, individually,
as a “Party.”

 

RECITALS

 

A.           The Company executed that certain Placement Agent Warrant for
Series A Convertible Preferred Stock dated as of _________, entitling the Holder
to purchase from the Company _________ shares of Series A Convertible Preferred
Stock of the Company at a per share exercise price of $1.00 (the “Series A
Warrant”).

 

B.           The Holder desires to convert the Series A Warrant into a Common
Stock Purchase Warrant entitling the Holder to purchase from the Company
_________ shares of common stock, par value $0.0001, of the Company (“Common
Stock”) at a per share exercise price of $1.00 (the “Common Stock Purchase
Warrant”).

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties contained in this Agreement, the parties hereby
agree as follows:

 

Article 1

CONVERSION

 

1.1           Conversion. The Holder hereby exchanges its Series A Warrant for a
Common Stock Purchase Warrant in the form attached hereto as Attachment I. The
Holder has enclosed herewith the Series A Warrant for cancellation by the
Company as of the Effective Date. The Parties acknowledge and agree that the
Common Stock Purchase Warrant is being acquired by the Holder from the Company
solely in exchange for the Series A Warrant.

 

1.2           Issuance of Common Stock Purchase Warrant. The Company shall
promptly issue, to the Holder, the Common Stock Purchase Warrant.

 

Article 2

REPRESENTATIONS AND WARRANTIES OF THE HOLDER

 

The Holder represents and warrants to the Company, as of the Effective Date, as
follows:

 

2.1           Existence and Power. The Holder has full power and authority (i)
to enter into this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby, and (ii) to convert the Series
A Warrant and acquire the Common Stock Purchase Warrant.

 

- 1 -

 

  

2.2           Series A Warrant. The Holder has good and marketable title to the
Series A Warrant being transferred free and clear of all liens, claims, charges
and encumbrances (except such encumbrances resulting from any applicable
securities laws) and has full legal right to effect the conversion contemplated
hereunder. The Series A Warrant being converted by the Holder hereunder
constitutes all of the Series A Warrants of the Company that the Holder owns on
the Effective Date.

 

2.3           Enforceability. This Agreement has been duly and validly executed
and delivered by the Holder and constitutes a valid and legally binding
obligation of the Holder, enforceable against the Holder in accordance with its
terms.

 

Article 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Holder as of the Effective Date as
follows:

 

3.1           Existence and Power. The Company has full power and authority to
enter into this Agreement, to perform its obligations hereunder and thereunder,
and to consummate the transactions contemplated hereby and thereby.

 

3.2           Enforceability. This Agreement has been duly and validly executed
and delivered by the Company and constitutes a valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights generally.

 

Article 4

ADDITIONAL COVENANTS

 

4.1           Further Assurances. Each Party shall (and, if applicable, shall
cause its affiliates to) promptly execute, acknowledge and deliver any other
assurances, documents or instruments, and provide assistance, reasonably
requested by another Party and necessary for the requesting Party to satisfy its
obligations hereunder or to obtain the benefits of the transactions contemplated
hereby.

 

Article 5

MISCELLANEOUS

 

5.1           Amendments and Waivers. No Party may assign any of its rights or
obligations under this Agreement. No provision hereof may be waived, in whole or
in part, except as provided in a written agreement executed and delivered by
both Parties.

 

5.2           Indemnification. Each Holder shall indemnify and hold harmless the
Company from and against, and shall reimburse the Company for, any and all
damages, charges, claims, liabilities, costs and expenses (including, without
limitation, reasonable attorneys’ fees and other costs of collection or
enforcement) resulting from or occasioned by any breach by such Holder of any of
its representations, warranties, covenants and other agreements set forth in
this Agreement.

 

- 2 -

 

 

 5.3           Counterparts. This Agreement may be executed in multiple
counterparts, each of which when executed and delivered will thereby be deemed
to be an original and all of which counterparts taken together will constitute
one and the same instrument.

 

5.4           Entire Agreement. This Agreement, all documents delivered by a
Party pursuant to the terms hereof, and the other documents, instruments and
agreements specifically referred to therein, or delivered pursuant thereto,
(a) set forth the entire understanding of the Parties with respect to the
subject matter hereof and thereof and the transactions contemplated hereby and
thereby and (b) supersede any and all previous agreements and understandings
between or among the Parties regarding the subject matter hereof or thereof,
whether written or oral.

 

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the Effective Date.

 

  NEUROTROPE, INC.           By:               Name:               Title:      
      HOLDER           By:             Name:    

  

- 3 -

 

 

ATTACHMENT I

 

COMMON STOCK PURCHASE WARRANT

 

[See Attached]



 

 

